Title: John Quincy Adams to William Cranch, 1 November 1785
From: Adams, John Quincy
To: Cranch, William


     
      Haverhill Novr. 1st. 1785
     
     My two Brothers, Leonard and Charles, will leave us tomorrow for Cambridge, and you would perhaps strike me from your books, was I to let them go without writing something: and as my inclination and my interest, are in this case, both on one side of the Question, I will say some thing, though it may not be worth your reading.
     You know not how often I have thought of you, and wish’d for you, since you left us; and now I am about to be entirely forsaken; Leonard and Charles, who have been since they arrived two sources of great pleasure, and amusement to me, will be gone to morrow and I shall have for my Consolation little else, but my studies; one or two families I can visit in the only manner which can give me any pleasure; I mean without form or Ceremony: and with their kindness and that of the family I am in, I shall spend the Winter as agreeably, as the impatient State of my mind, will permit.
     How do you come on with the hymn of Cleanthes? I shall insist upon it, that you send me your translation, as soon as it is finish’d, and you shall have mine at the same time; you will remember, to give it the book to Johonnot with my Love when you have done with it. I wish to see his skill try’d too, on the same Subject.
     I have had a most noble feast since you left us: a Letter from my Sister of 32 pages; I am sorry it did not come before you went, that you might have read it. The latest of the dates is August 15th.
     You will not forget my request concerning a Chum—a sober, studious youth, of a good moral and literary Character, is what I wish for, and I hope, you may find such a one.
     Your affectionate Cousin.
     
      J. Q. Adams
     
     
      A Very different Letter this, from that, I wrote you last; I endeavoured before I began, to write; but my? be merry, but I cannot; put content in my face, or on my Paper, when I have it not at heart. My next perhaps, will be like the last. Adieu.
     
    